UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29609 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 91-1859172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [ ] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No Common stock, par value $.0001 per share: 8,274,812 shares outstanding as of October 31, 2009. ONVIA, INC. INDEX Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes To Condensed Consolidated Financial Statements (Unaudited) 4 1.Basis of Presentation 4 2.Use of Estimates 4 3.Stock-Based Compensation and Stock Option Activity 5 4.Earnings per Share 7 5.Short-Term Investments 7 6.Prepaid and Other Current Assets 8 7.Property and Equipment 8 8.Accrued Expenses 9 9.New Accounting Pronouncements 9 10.Commitments and Contingencies 10 11.Provision for Income Taxes 13 12.Security Deposits 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Company Overview 14 Executive Summary of Operations and Financial Position 18 Seasonality 20 Results of Operations for the Three and Nine Months Ended September 30, 2007 Compared to the Three and Nine Months Ended September 30, 2006 20 Critical Accounting Policies and Management Estimates 23 Contractual Obligations 25 Liquidity and Capital Resources 25 RecentAccounting Pronouncements 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 27 Item 4(T). Controls and Procedures 28 PART II. OTHER INFORMATION 29 Item 1.Legal Proceedings 29 Item 1A.Risk Factors 29 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3.Defaults Upon Senior Securities 31 Item 4.Submission of Matters to a Vote of Security Holders 31 Item 5.Other Information 31 Item 6.Exhibits 32 SIGNATURES 33 PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, 2009 December 31, 2008 (1) (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 6,219 $ 13,043 Short-term investments, available-for-sale 7,737 - Accounts receivable, net of allowance for doubtful accounts of $154 and $32 1,387 1,645 Prepaid expenses and other assets, current portion 600 785 Reimbursable tenant improvements - 147 Security deposits, current portion 135 135 Total current assets 16,078 15,755 LONG TERM ASSETS: Property and equipment, net of accumulated depreciation of $3,303 and $2,782 1,341 1,710 Reimbursable tenant improvements 147 - Security deposits, net of current portion 269 404 Internal use software, net of accumulated amortization of $2,430 and $1,752 6,325 4,447 Prepaid expenses and other assets, net of current portion 28 7 Total long term assets 8,110 6,568 TOTAL ASSETS $ 24,188 $ 22,323 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 1,690 $ 853 Accrued expenses 1,215 1,491 Obligations under capital leases, current portion 12 82 Unearned revenue, current portion 10,692 8,979 Deferred rent, current portion 81 61 Total current liabilities 13,690 11,466 LONG TERM LIABILITIES: Obligations under capital leases, net of current portion - 6 Unearned revenue, net of current portion 175 139 Deferred rent, net of current portion 854 919 Total long term liabilities 1,029 1,064 TOTAL LIABILITIES 14,719 12,530 COMMITMENTS AND CONTINGENCIES (Note 10) STOCKHOLDERS’ EQUITY: Preferred stock; $.0001 par value: 2,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.0001 par value: 11,000,000 shares authorized; 8,273,838 and 8,254,909 shares issued; and 8,273,812 and 8,246,828 outstanding 1 1 Treasury stock, at cost: 26 and 8,081 shares - (40 ) Additional paid in capital 352,425 352,127 Accumulated other comprehensive income 1 - Accumulated deficit (342,958 ) (342,295 ) Total stockholders’ equity 9,469 9,793 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 24,188 $ 22,323 (1) Derived from audited financial statements included in the 2008 Annual Report. See accompanying notes to the unaudited condensed consolidated financial statements. 1 Onvia, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) (In thousands, except per share data) (In thousands, except per share data) Revenue Subscription $ 5,728 $ 4,488 $ 16,127 $ 13,391 Content license 623 562 1,753 1,655 Management information reports 188 73 645 389 Other 73 43 190 196 Total revenue 6,612 5,166 18,715 15,631 Cost of revenue 1,160 1,066 3,613 3,228 Gross margin 5,452 4,100 15,102 12,403 Operating expenses: Sales and marketing 3,300 3,069 10,018 8,854 Technology and development 853 975 2,252 3,069 General and administrative 1,147 986 3,520 3,418 Total operating expenses 5,300 5,030 15,790 15,341 Income / (loss) from operations 152 (930 ) (688 ) (2,938 ) Interest and other income, net 15 99 26 410 Net income / (loss) $ 167 $ (831 ) $ (662 ) $ (2,528 ) Unrealized gain on available-for-sale securities 2 - 1 - Comprehensive income / (loss) $ 169 $ (831 ) $ (661 ) $ (2,528 ) Basic net income / (loss) per common share $ 0.02 $ (0.10 ) $ (0.08 ) $ (0.31 ) Diluted net income / (loss) per common share $ 0.02 $ (0.10 ) $ (0.08 ) $ (0.31 ) Basic weighted average shares outstanding 8,271 8,236 8,261 8,226 Diluted weighted average shares outstanding 8,570 8,236 8,261 8,226 See accompanying notes to the unaudited condensed consolidated financial statements. 2 Onvia, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2009 2008 (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (662 ) $ (2,528 ) Adjustments to reconcile net loss to net cash provided by / (used in) operating activities: Depreciation and amortization 1,234 1,114 Loss on abandoned assets - 97 Stock-based compensation 284 557 Change in operating assets and liabilities: Accounts receivable 258 197 Prepaid expenses and other assets 196 (86 ) Accounts payable 199 (1,051 ) Accrued expenses (305 ) 78 Unearned revenue 1,750 (686 ) Deferred rent (45 ) 590 Net cash provided by / (used in) operating activities 2,909 (1,718 ) CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment (154 ) (1,568 ) Proceeds from sales of property and equipment - 3 Additions to internal use software (1,953 ) (2,352 ) Purchases of investments (7,736 ) - Return of security deposits 135 3,500 Reimbursable tenant improvements - 2,516 Net cash (used in) / provided by investing activities (9,708 ) 2,099 CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on capital lease obligations (76 ) (83 ) Proceeds from exercise of stock options and purchases under employee stock purchase plan 51 94 Net cash (used in) / provided byfinancing activities (25 ) 11 Net (decrease) / increase in cash and cash equivalents (6,824 ) 392 Cash and cash equivalents, beginning of period 13,043 14,301 Cash and cash equivalents, end of period $ 6,219 $ 14,693 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Issuance of treasury stock for 401K matching contribution (44 ) (69 ) Unrealized gain on available-for-sale investments 1 - Property and equipment additions in accounts payable 33 - Internal use software additions in accounts payable 603 - See accompanying notes to the unaudited condensed consolidated financial statements. 3 Onvia, Inc. Notes To Condensed Consolidated Financial Statements (Unaudited) 1.Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of Onvia, Inc. and its wholly owned subsidiary, collectively referred to as "Onvia" or “the Company.” There was no business activity in the subsidiary in the three or nine month periods ended September 30, 2009 or 2008. The unaudited interim condensed consolidated financial statements and related notes thereto have been prepared pursuant to accounting principles generally accepted in the United States of America, or GAAP, and the rules and regulations of the Securities and Exchange Commission, or SEC. Accordingly, certain information and note disclosures normally included in annual financial statements prepared in accordance with GAAP have been omitted pursuant to such rules and regulations. The accompanying interim condensed consolidated financial statements and related notes thereto should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s 2008 Annual Report on Form 10-K. During the quarter ended September 30, 2009, Onvia classified reimbursable tenant improvements of $147,000 as a long-term asset on its balance sheet, while this balance was classified as a current asset on its balance sheet at December 31, 2008.This balance is reimbursable to Onvia upon completion of the build-out of a remaining portion of its corporate headquarters office space.At December 31, 2008, management believed it was likely the build-out would occur within 12 months from the balance sheet date and the balance remains classified as current as of that date; however, as of September 30, 2009, management changed its plans with regard to the build out and nolonger expects this build-outto be completed within 12 months and has therefore classified it as long-term. The information furnished is unaudited, but reflects, in the opinion of management, all adjustments, consisting of only normal recurring items, necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The Company’s management has evaluated potential subsequent events for recording and/ or disclosure through November 16, 2009, the date the Quarterly Report on Form 10-Q for the quarter ended September30, 2009 and the accompanying financial statements were issued. There were no items requiring recognition or disclosure. 2.Use of Estimates The preparation of financial statements in conformity with GAAP requires the Company’s management to make estimates and judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Significant estimates include the fair value of stock-based compensation and the allowance for doubtful accounts. The Company bases its estimates on historical experience and on various other assumptions that it believes to be reasonable under the circumstances. Actual results may differ significantly from the Company’s estimates. In addition, any significant unanticipated changes in any of the Company’s assumptions could have a material adverse effect on its business, financial condition, and results of operations. 4 3.Stock-Based Compensation and Stock Option Activity The impact on Onvia’s results of operations of recording stock-based compensation was as follows for the periods presented (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Cost of sales $ 4 $ 4 $ 14 $ 16 Sales and marketing (21 ) 11 63 157 Technology and development 30 41 69 147 General and administrative 54 74 138 237 Total stock-based compensation $ 67 $ 130 $ 284 $ 557 Since Onvia has a full valuation allowance for its deferred tax assets, there was no impact to its cash flows related to excess tax benefits associated with the provisions of Accounting Standard Codification 718 or ASC 718 Compensation – Stock Compensation (previously Statement of Financial Accounting Standards, or SFAS, No. 123R, Share-Based Payment). Valuation Assumptions Stock Options Onvia calculated the fair value of each option award on the date of grant using the Black-Scholes valuation model. The following weighted average assumptions were used for options granted in each respective period: Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Risk-free interest rate 1.93 % 2.60 % 1.94 % 2.87 % Expected volatility 51 % 35 % 48 % 40 % Expected dividends 0 % 0 % 0 % 0 % Expected life (in years) 3.7 3.6 4.7 5.0 Employee Stock Purchase Plan (“ESPP”) The fair value of each employee purchase under Onvia’s ESPP is estimated on the first day of each purchase period using the Black-Scholes valuation model. Purchase periods begin on May 1 and November 1 of each year. The following weighted average assumptions were used for the purchase periods beginning during the nine months ended September 30, 2009 and 2008: Three and Nine Months Ended September 30, 2009 2008 Risk-free interest rate 0.30 % 1.86 % Expected volatility 95 % 28 % Expected dividends 0 % 0 % Expected life (in years) 0.5 0.5 5 Stock Option Activity The following table summarizes activity under Onvia’s equity incentive plan for the three and nine months ended September 30, 2009: Options Outstanding Weighted Average Exercise Price Weighted Average Remaining Contractual Term (in years) Aggregate Intrinsic Value (1) Total options outstanding at January 1, 2009 1,916,382 $ 8.48 Options granted 10,000 3.82 Options exercised - - Options forfeited and cancelled (24,344 ) 6.46 Total options outstanding at March 31, 2009 1,902,038 8.48 Options granted 11,000 3.85 Options exercised (3,150 ) 2.60 Options forfeited and cancelled (32,670 ) 6.54 Total options outstanding at June 30, 2009 1,877,218 8.50 Options granted 1,000 5.82 Options exercised (5,884 ) 2.41 Options forfeited and cancelled (6,268 ) 8.00 Total options outstanding at September 30, 2009 1,866,066 8.52 5.03 $ 1,952,077 Options exercisable at September 30, 2009 1,573,007 $ 8.58 4.49 $ 1,797,627 Options vested and expected to vest at September 30, 2009 1,804,843 $ 8.51 4.94 $ 1,929,747 (1) Aggregate intrinsic value is calculated as the difference between the exercise price of the underlying awards and the quoted price of Onvia’s common stock of $6.11 at September 30, 2009 for options that were in-the-money at September 30, 2009. The number of in-the-money options outstanding and exercisable at September 30, 2009 was 703,511 and 624,802, respectively. The weighted average grant date fair value of options granted during the three and nine month periods ended September 30, 2009 was $2.30 and $1.65 per option, respectively, compared to $1.39 and $2.36 in the same periods in 2008. As of September 30, 2009, there was approximately $412,000 of unrecognized compensation cost related to unvested stock options and estimated purchases under the ESPP. That cost is expected to be recognized over a weighted average period of 1.26 years. During the three and nine months ended September 30, 2009, approximately $14,000 and $22,000, respectively, was received for exercises of stock options and purchases under the employee stock purchase plan, compared to $0 and $94,000 in the same periods in 2008. At the Board of Directors' discretion, option holders may be allowed to execute a “cashless exercise” of their vested options, whereby when issuing the underlying shares, theCompany would withhold a number of shares sufficient in value to satisfy the exercise price of the option award. Further, at the Board of Directors’ discretion, the Company may withhold common shares sufficient in value to pay minimum tax withholding upon exercise of option holders stock options. 6 4.Earnings per Share Basic earnings per share are calculated by dividing the net income or loss for the period by the weighted average shares of common stock outstanding for the period. Diluted earnings per share are calculated by dividing the net income per share by the weighted average common stock outstanding for the period plus dilutive potential common shares using the treasury stock method. In periods with a net loss, basic and diluted earnings per share are identical because inclusion of potentially dilutive common shares would be anti-dilutive. The following table sets forth the computation of basic and diluted net income per share for the three and nine months ended September 30, 2009 and 2008 (in thousands, except per share data): Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Net income / (loss) $ 167 $ (831 ) $ (662 ) $ (2,528 ) Shares used to compute basic net income / (loss) per share 8,271 8,236 8,261 8,226 Dilutive potential common shares: Stock options 299 - - - Shares used to compute diluted net income / (loss) per share 8,570 8,236 8,261 8,226 Basic net income / (loss) per share $ 0.02 $ (0.10 ) $ (0.08 ) $ (0.31 ) Diluted net income / (loss) per share $ 0.02 $ (0.10 ) $ (0.08 ) $ (0.31 ) For the three months ended September 30, 2009, approximately 1.2 million options to purchase shares of common stock with exercise prices greater than the average fair market value of our stock of $4.83, were not included in the calculation because the effect would have been anti-dilutive. For the nine months ended September 30, 2009, options to purchase approximately 1.9 million shares of common stock were not included in the calculation because the effect would have been anti-dilutive since we were in a loss position in that period. Comparatively, for the three and nine months ended September 30, 2008, options and warrants to purchase approximately 2.0 million shares of common stock are excluded from the calculation because they would have been anti-dilutive since we were in a net loss position in those periods. 5.Short-Term Investments In accordance with ASC 320 Investments – Debt and Equity Securities (previously SFAS 115, Accounting for Certain Investments in Debt and Equity Securities), Onvia classifies short-term investments in debt securities as available-for-sale at September 30, 2009, stated at fair value as summarized in the following table: September 30, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Government backed securities $ 4,286 $ 1 $ - $ 4,287 Certificate of deposit 3,450 - - 3,450 $ 7,736 $ 1 $ - $ 7,737 Onvia accounts for short-term investments in accordance with ASC 820 Fair Value Measurements and Disclosures (previously SFAS No.157, Fair Value Measurements), which defines fair value as the exchange price that would be received for an asset, or paid to transfer a liability (an exit price), in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.
